DETAILED ACTION
This action is in reply to the submission filed on 10/24/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1 and 4 are acknowledged.
Claims 1-7 are currently pending and have been examined under the effective filing date of 8/9/2019.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive in full.  Regarding 101, the claim amendments, specifically the combination of a least one camera embedded in a scanner device installed at a checkout terminal, a scanner, a terminal, and a server with processor and NTCRM (non-transitory computer readable medium) serve to provide a meaningful limitation on the invention, imposing on the practicing of the abstract idea, and go beyond a general purpose computer performing the idea using instructions.  
Regarding the prior art rejections, Examiner submits Kundu Patent No. US 8,448,858 B1 to teach the added limitations of updating a list to correct the misclassification of items.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (Pub. No. US 2009/0226099 A1) in view of Kundu et al. (Patent No. US 8,448,858 B1).
Regarding Claim 1, Kundu 2009 discloses a system for the detection and prevention of loss at a retail checkout, the system comprising: 
the scanner, (Kundu ¶0192; the scanner)
the terminal, (Kundu ¶0010; online point-of-sale (POS) terminal or similar device.)
transaction data produced by the scanner and the terminal, (Kundo ¶0058; individual transaction details (8) from the transaction data source (2))
a server comprises processor and non-transitory computer-readable storage medium. (Kundu 2009 ¶0140 teaches the object presence detection could then be performed by computer.)
the non-transitory computer-readable storage medium comprises executable instructions; and (Kundu ¶0140; The object presence detection could then be performed by computer)
the executable instructions executed by the processor from the non-transitory computer-readable storage medium causing the processor to perform operations comprising: (Kundu ¶0140; The object presence detection could then be performed by computer)
analyzing the at least one video stream received from the at least one camera and identifying items picked up and dropped off between regions monitored and tracked in images of the at least one video stream, (Kundu ¶0218; object disconnect/connect detection may be used to identify events where the cashier may be either picking up a new item from the counter (a connect event), or putting an item down onto the counter (a disconnect event).) wherein the regions comprise an input region, an output region, and a scanner region, wherein the regions are simultaneously monitored via the at least one video stream from the at least one camera; (Kundu ¶0187; scanner area (even if not directly in position to be scanned) and then onto the bagging area or another outgoing conveyor belt. In such a situation, useful regions of interest include the stationary areas near the ends of the conveyor belts as well as the area around the scanner window. Whenever an object moves through the region of interest, it will be counted.) 
detecting activity associated with scan activity from the scanner, (Kundu ¶0066; transaction details (22) may be comprised of transaction-level information such information as store, time, date, register, tender type, etc., as well as item-level information such as individual item SKU's, prices, quantities) wherein the activity detected in the images for frames of the at least one video stream indicating that a particular item was picked up or dropped off within a particular region (Kundu ¶0218; object disconnect/connect detection may be used to identify events where the cashier may be either picking up a new item from the counter (a connect event), or putting an item down onto the counter (a disconnect event).) and wherein the scan activity of the scanner generates a portion of the transaction data based on an object layer map of the particular region being updated with the frames and depicting a presence of the particular item within the particular region; (Kundu ¶0055; FIG. 24 is a high counter occlusion object map image according to embodiments of the invention herein)  (Kundu ¶0169; the object map analysis process (228) analyzes the comparison object maps (220) and the optional characteristic object maps (224) while taking into account the object characteristics (224) to produce an object presence metric (230). The object map analysis process (228) takes in the comparison object maps (220) produced from each masked video frame.)
collecting transaction data from the scanner and the terminal, (Kundu ¶0066; transaction details (22) may be comprised of transaction-level information such information as store, time, date, register, tender type, etc., as well as item-level information such as individual item SKU's, prices, quantities)
comparing the activity with the transaction data and detecting discrepancies between the detected scan activity and the scan activity recorded in the transaction data based on the portion of the transaction data (Kundu ¶0126; In order to detect this kind of fraud, the audit process will compare the image of each item in the transaction with an image of what an item with that SKU should look like) and based on whether the particular item was picked up or dropped off within the particular region, (Kundu ¶0218; , object disconnect/connect detection may be used to identify events where the cashier may be either picking up a new item from the counter (a connect event), or putting an item down onto the counter (a disconnect event)) wherein comparing further includes identifying a first discrepancy as a potential missed scan when the items are identified in an input region and are not followed by scan events, (Kundu ¶0020; dishonest employee in such a case could be given extra merchandise free of charge to a friend by simply bagging items without scanning or entering them into the register) wherein comparing further includes identifying a second discrepancy as the potential missed scan when the items are identified in the output region and were not preceded by the scan events, (Kundu ¶0187; All items will be moved by the cashier off the incoming conveyor belt and will pass by the scanner area (even if not directly in position to be scanned) and then onto the bagging area or another outgoing conveyor belt. In such a situation, useful regions of interest include the stationary areas near the ends of the conveyor belts as well as the area around the scanner window. Whenever an object moves through the region of interest, it will be counted) wherein comparing further includes identifying a third discrepancy when item images of the items taken from the scan region are associated with the scan events but the item images of the items within the scan region do not match item model images for model items associated with the scan events indicating that the items are associated with a potential ticket switching fraud, wherein the item model images are identified by obtaining barcode information or obtaining product lookup (PLU) codes from the transaction data for the corresponding scan events and obtaining the corresponding item model images from an item model database for comparison against the corresponding item images; (Kundu ¶0127; comparing the data with the findings from the video, each captured image will be compared in sequential order with the image of what the corresponding SKU (according to the data) should look like)
flagging each of the discrepancies within the transaction data as potential ticket switching fraud or a potential missed scan;  (Kundu ¶0125; When the price sticker has been exchanged with a lower price item, it is called "ticket-switching" and may or may not be committed with the knowledge of the cashier… ¶0126; In order to detect this kind of fraud, the audit process will compare the image of each item in the transaction with an image of what an item with that SKU should look like. If the comparison yields that the images are significantly different, then fraud may have been committed, and the transaction is flagged as suspicious) 
Kundu application circa 2009 does not mention a camera embedded in a scanner, or updating a database after a consistent amount of flagging; but Kundu patent circa 2013 does: 
at least one camera embedded in a scanner device installed at a checkout terminal (terminal); (Kundu Pat. 5:45; system obtains video data from cameras positioned adjacent to or within a scanner device apparatus)
and updating the item model database when certain barcode information or a certain PLU code for a certain item is consistently flagged as being associated with the potential ticket switching fraud to correct the item model database with changes made to product packaging for the certain item. (Kundu Pat. 19:39; transaction monitor 32 identifies multiple subsequent mismatches between the visual features for the given item and visual features associated with the existing object model. Upon identifying multiple subsequent mismatches that exceed a predetermined number of mismatches, the transaction monitor 32 creates a new object model associated with the item identification number, thereby automatically updating the object model database. Alternatively, transaction monitor 32 can identify the mismatch between the visual features for the given item and visual features associated with the existing object model as suspicious)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Kundu ‘09 with the known technique of database changes in Kundu ‘13 because applying the known technique would have yielded predictable results and resulted in an improved system by making note of potential errors in imaging analysis. (Kundu 19:42; Upon identifying multiple subsequent mismatches that exceed a predetermined number of mismatches, the transaction monitor 32 creates a new object model associated with the item identification number, thereby automatically updating the object model database)

Regarding Claim 2, Kundu as modified by Kundu discloses the system of claim 1, wherein at least one camera is a plurality of cameras, wherein detecting activity takes place across the plurality of cameras. (Kundu ¶0068; transaction-specific criteria description (26) includes a list of visual criteria and constraint details such as camera number) Examiner notes camera number indicates existence of multiple cameras.

Regarding Claim 3, Kundu as modified by Kundu discloses the system of claim 1, wherein detecting discrepancies further comprises: 
extracting imagery of items as they are picked up and dropped off, (Kundu ¶0218; object disconnect/connect detection may be used to identify events where the cashier may be either picking up a new item from the counter (a connect event), or putting an item down onto the counter (a disconnect event).)
determining if the imagery of the items picked up matches the imagery of the items dropped off. (Kundu ¶0160; comparison of frames within a video clip to the background image to determine presence within the region of interest. Using a set of object characteristics the process can further filter out unmatching objects.)

Regarding Claim 4, Kundu as modified by Kundu discloses the system of claim 1, wherein detecting discrepancies further comprises extracting imagery of items as they are picked up and dropped off, 
obtaining the associated SKU of the product from the terminal, (Kundu ¶0078; relevant details from the transaction details (22) to produce a set of detailed criteria (60). The relevant details may include such information as the date, time, register number, number of items, list of item SKU's in the transaction)
obtaining an item model associated with the SKU, (Kundu ¶0126; an image of what an item with that SKU should look like)
comparing the extracted item imagery with the item model. (Kundu ¶0126; comparison yields that the images are significantly different, then fraud may have been committed, and the transaction is flagged as suspicious)

Regarding Claim 5, Kundu as modified by Kundu discloses the system of claim 1, wherein activity in the video is modulated according to distance of the activity from the point of sale. (Kundu ¶0164; over the course of the time segment, only the static parts of the image (such as the floor and sales counter) will be committed to the "modal" background image even if temporarily occluded by other transient objects (such as a person walking on the floor past the counter).)

Regarding Claim 6, Kundu as modified by Kundu discloses the system of claim 5, wherein the modulation is performed by simulating depth of focus from the original imagery and a disparity map extracted from a stereoscopic camera. (Kundu ¶0184; Using the object segmentation performed by the automated object detection process, the time-composite images can identify and "cut out" images of objects from periodically sampled frames, and then "overlap" them on top of the background and on top of each other such that they are opaque and distinct as opposed to transparent or blurry. An embodiment of time-composite image creation is given in FIG. 17.)

Regarding Claim 7, Kundu as modified by Kundu discloses the system of claim 5, wherein the modulation serves to mask the video in such a way as to preserve detail in one part of the scene but to eliminate detail in others. (Kundu ¶0164; Thus, over the course of the time segment, only the static parts of the image (such as the floor and sales counter) will be committed to the "modal" background image even if temporarily occluded by other transient objects (such as a person walking on the floor past the counter))

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/ALLEN C CHEIN/Primary Examiner, Art Unit 3687